Name: 79/805/EEC: Commission Decision of 6 September 1979 allowing the scientific apparatus described as 'Coherent-Dye Laser, model CR-590-02' to be admitted free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-21

 Avis juridique important|31979D080579/805/EEC: Commission Decision of 6 September 1979 allowing the scientific apparatus described as 'Coherent-Dye Laser, model CR-590-02' to be admitted free of Common Customs Tariff duties Official Journal L 237 , 21/09/1979 P. 0034 - 0034 Greek special edition: Chapter 02 Volume 7 P. 0287 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 6 SEPTEMBER 1979 ALLOWING THE SCIENTIFIC APPARATUS DESCRIBED AS ' COHERENT-DYE LASER , MODEL CR-590-02 ' TO BE ADMITTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 79/805/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 2 MARCH 1979 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' COHERENT-DYE LASER , MODEL CR-590-02 ' , USED AS AN INTENSE , COHERENT SOURCE OF LIGHT OF VARIABLE WAVELENGTH FOR INVESTIGATING THE TRANSMISSION SPECTRA OF SOLIDS , SHOULD BE REGARDED AS A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 18 JUNE 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A DYE LASER FOR THE ULTRAVIOLET RANGE ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE OUTPUT POWER AND THE STABILITY COMBINED WITH A HIGH RANGE OF WAVELENGTH , AS WELL AS THE USE MADE OF IT MAKE IT AN APPARATUS SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE REGARDED AS A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' COHERENT-DYE LASER , MODEL CR-590-02 ' MUST BE REGARDED AS A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 SEPTEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION